DETAILED ACTION
Status of Claims:
Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states a “device based on energy recycling…” the phrase “based on” renders the claim indefinite because it is not clear “based in energy recycling” is limited to.
	The claim states “characterized in the, comprising a…” The combination of the phrase “characterized in” and “comprising” renders the claim indefinite because it is not clear “characterized” modifies “comprising”.
	Line 6 refers to “a gas filling pipeline” and line 11 refers to “a gas inlet pipeline.” It is not clear if these are the same pipeline, connected pipelines, or separate pipelines both connected to the photobioreactor.
	The claim states “the sludge thickening tank being connected to remaining sludge of the pretreatment device.” This limitation renders the claim indefinite because there is no previous references to sludge in or from the pretreatment device, therefore it is not clear what the “remaining sludge” is limited to. It is also not clear if this is a structural feature or not.
	The claim states “carbon dioxide generated…and is thermally-hydrolyzed and anaerobically-acidified.” These limitations appear to be directed to method steps. A claim to both an apparatus and the method steps for using the apparatus is indefinite (see MPEP 2173.05(p)). It is further not clear if a device for thermal hydrolysis and anaerobic acidification are required.

Regarding Claim 2:
	The claim states “a concentration of suspended matter of effluent of the pretreatment device is required to be 0-2 mg/L.” This limitations appear to be directed to method a step. A claim to both an apparatus and the method steps for using the apparatus is indefinite (see MPEP 2173.05(p)).

Regarding Claim 3:
	The claim states “a range of a hydraulic retention time…so as to guarantee subsequent normal operation of the continuous flow bioreactor.” These limitations appear to be directed to method steps. A claim to both an apparatus and the method steps for using the apparatus is indefinite (see MPEP 2173.05(p)).

Regarding Claim 4:
	The claim states “microalgae in the photobioreactor is…” This limitation renders the claim indefinite because microalgae has not previously been required in the photobioreactor. Therefore it is not clear if microalgae is required or if the type is only limited if microalgae is present.

Regarding Claim 5:
	The claim states “in an anaerobic acidification reaction process.” This limitation renders the claim indefinite because there is already antecedent basis for “anaerobically-acidified” and it is not clear if these are the same process or not. This limitation also renders the claim indefinite because the claim is directed to a device and it is not clear what structure is required by a process. 
	The claim states “the PLC controller compares…and controls a concentration…” These limitations appear to be directed to method steps. A claim to both an apparatus and the method steps for using the apparatus is indefinite (see MPEP 2173.05(p)).

Regarding Claim 6:
	The claim states “connected…in the following mode…” It is not clear what limitations that follow are directed to a structure and which limitations are directed to a method. It is further not clear how the method limitations are intended to limit the structural features of the device. 
	The claim states “and is denitrified in the anoxic zone…after mixed with reflux sludge in a deoxygenation zone and the secondary sedimentation tank…” It is not clear what occurs in the secondary sedimentation tank. Specifically it is not clear if “the influent” is mixed in the secondary sedimentation tank, with sludge from the secondary sedimentation tank or something else. 
	The claim refers to “the influent” there is insufficient antecedent basis for this limitation within the claims. 

Regarding Claim 7:
	The claim states “a range of dissolved oxygen…being required to be…” This limitation renders the claim indefinite because it appears to be directed to the method of operation and it is not clear how it limits the structure of the apparatus (see MEPE 2713.05(p)).

Regarding Claim 8:
	The claim states “one dissolved oxygen meter (1) being arranged in the supernatant of the alga separation apparatus.” However the claim previously states “the aerobic zone…is provided with an aeration system (21) and an accurate aeration monitoring control system…the accurate aeration monitoring control system comprising dissolved oxygen meters (1)…” As the oxygen meters are part of the control system and the claim requires that the control system is in the aerobic zone it is not clear how that oxygen meter can be in the alga separation apparatus.  
	Lines 14-15 refer to “the valves.” It is not clear which valves are being referred to by this passage. Specifically it is not clear if it is referring to the valves (6) or other valves in the device.

Regarding Claim 9:
	The claim states “making municipal sewage…enter the photobioreactor.” The term “making” renders the claim indefinite because it is not clear what “making” is limited to.
	The claim states “adding a small amount of carbon dioxide.” The term “small” renders the claim indefinite because it is not clear what amounts of carbon dioxide would be considered “small.”
	The claim refers to “sludge anaerobic acidificated carbon dioxide.” As anaerobic acidification is not required by the claims it is not clear what “sludge anaerobic acidificated carbon dioxide” is limited to.   
	The claim states “and refluxing” this limitation renders the claim indefinite because it is not clear what is being refluxed.
	The claim states “making the supernatant enter step 3)”. This limitation renders the claim indefinite because step 3 has not yet been defined by the claim. It is further not clear how a supernatant can “enter” a step. 
	The claim states “reaching a standard” this limitation renders the claim indefinite because it is not clear what standard is required. 
	The claim states “thickened in a sludge treatment process after being converged.” This limitation renders the claim indefinite because claim 1 requires a sludge thickener. It is therefore not clear if the “sludge treatment process” is in the sludge thickener or a separate process. 

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The claims would be allowable in view of the closest prior art Limcaco (US 2010/0276361), Cai (CN 102336498, English machine translation provided) and Wang et al (CN 105621783, English machine translation provided). The prior art teaches a bacterium-alga coupled sewage treatment device comprising a pretreatment device, a photobioreactor, an alga separation apparatus and a bioreactor (see Limcaco fig. 1, para. 0016-0020). The prior art does not teach the apparatuses connected sequentially in order. It would not have been obvious to one skilled in the art to separate the photobioreactor of Limcaco from the bioreactor because they operate synergistically and separating them would remove this desired function. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/12/2022